Luke, J.
1. This is the second appearance of this" case in this court, and error is assigned again upon the admission in evidence of the contract referred to in the former decision. 17 Ga. App. 467 (87 S. E. 689). Hpon the trial now under review, however, the court, in charging the jury as to the contract, limited its use *663by them as follows: “With reference to the contract, and plans and specifications, including also the supplemental contract of May 28, 1913, which you will find in evidence before you, I charge you that the only purpose for which you would be authorized to consider the contracts and the plans and specifications is with reference to determining where the title to the property is.” There is no merit, therefore, in the assignment of error complaining of the introduction of the contract in evidence.
2. The charge of the court is not subject to the criticisms urged, nor did the court err in the admission of testimony.
3. This case being an action, of trover and the jury having found in favor of the plaintiff a verdict for a stated sum as principal and interest thereon, the verdict is too uncertain to be upheld. There should have been a verdict for a lump sum. Consequently the verdict as written can not stand; and it is adjudged that the verdict and judgment be set aside and a new trial be granted, unless, within twenty days after the remittitur from this court shall be made the judgment of the court below, the plaintiff shall write off from the verdict and judgment the amount allowed as interest. Should the plaintiff write off the interest, the judgment is affirmed. See Drury v. Holmes, 145 Ga. 558 (89 S. E. 487).

Judgment reversed, with direction.


Broyles, G. J., and Blood-worth, J., concur.